Pinney, J.
There was nothing on the face of the contract upon which the action was brought to indicate or even suggest that it did not embody the entire agreement between the parties. No time of payment for the work the plaintiff was to perform was named in the contract. By a well-established rule of law, payment in such case was to be made on demand. The parol evidence offered at the trial was to prove a contemporaneous parol agreement as to the time of payment,— that payment was not to be made until on or about May 1, 1896. This evidence, if admitted, would have materially varied the construction of the written contract, although it would not have expressly contradicted its terms. *367It would have the effect to add a provision to the contract that it did not contain. The evidence was clearly inadmissible. Thompson v. Ketcham, 8 Johns. 190; Warren v. Wheeler, 8 Met. 97. Where a contract has been reduced to writing, which purports to contain the whole contract, and it is not apparent from the writing itself that anything is left out, to be supplied by extrinsic evidence, parol evidence to vary or add to its terms is not admissible. Hei v. Heller, 53 Wis. 415; Case v. Phœnix Bridge Co. 134 N. Y. 78. There-was no defense pleaded of a subsequent agreement to extend the time of payment. The effect of the order was to show that the sum named in it was due to the plaintiff, and to request the Upham Manufacturing Company, to which it was directed, to pay it; but the order was not paid, and was produced and surrendered at the trial. The evidence offered was properly excluded, and hence there was no error.
By the Court.— The judgment of the circuit court is affirmed.